DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C (Claim 7) in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because Species A (Claims 4-5 and 14) and Species B (Claims 6 and 16) disclose acquiring localizer data, which would fall under the classification of A61B 5/0028, while Species C (Claim 7) discloses reconstructing localizer data, which falls under the field of search classification G01R33/5608.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 2, the limitation “a detection unit to detect the position” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “to detect the position.” For the purpose of examination, the limitation will be interpreted as a computer with a corresponding algorithm for detecting the position of the RF coil.
	In claim 12, the limitation “a detection unit that detects the position” has been interpreted under 112(f) as a means plus function because of the non-structural term “unit” and functional language “that detects the.” For the purpose of examination, the limitation will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 9 recites the limitation "detector system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as a “detection unit” as described in the other claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036].

Regarding claim 1, Steckner discloses a method for direct positioning of a region of interest of a patient inside a basic field magnet (item 26) of a magnetic resonance (MR) data acquisition scanner of an MR imaging apparatus (item 10), said basic field magnet having an isocenter (item 24). Steckner discloses the method comprising positioning a patient (item 12) on a patient table (item 14) that is movable with respect to said MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon.”) where the patient table is movable (see para. [0029] “will advance patient table 14 from its original position toward reference point 24”) where the reference point (item 24) is considered to be the isocenter (item 24) according to a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036].
Steckner further discloses positioning at least one local radio-frequency (RF) coil (item 16) on or adjacent to the patient on a region of interest of the patient (item 18), from which MR RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art.”). 
Steckner further discloses a computer (item 30) of the MR imaging apparatus, determining a distance between a position of said at least one local RF coil and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) and the indicator (item 28) being an RF coil (item 16) according to another embodiment corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. The separate embodiment of Steckner discloses these items (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”).
Steckner further discloses automatically controlling movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction (see para. [0029] “Once controlling unit 30 has received the original communication of the initial position of anatomy of interest 18 through a signal or other indication from indicator 28, it will advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been obvious to detect the position of the RF coil instead of the marker. Also, RF coils are known in the art to be indicated in an MRI system. Further, para. [0025] discloses the indicator (item 28) can take many forms “Indicator 28 used to mark anatomy of interest 18 can take on many forms.” It also would have been obvious to consider the reference point (item 24) and the isocenter (item 24) of the device to be equivalent components and simply have interchangeable names. 

    PNG
    media_image1.png
    476
    577
    media_image1.png
    Greyscale


Regarding claim 2, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose operating a detection unit (item 30) to detect the position of said at least one local RF coil, and providing a position signal from said detection unit to said computer representing said position of said at least one local RF coil. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0033] “It is known in the art that some RF coils have a characteristic response function with maximum sensitivity occurring in the central region of the coil. Knowing the maximum sensitivity occurs at the center of RF coil 16, as shown in FIG. 5, and also knowing that anatomy of interest 18 is centered in RF coil 16 (corresponding to step 44 in the flowchart of FIG. 6), a software algorithm can run on computer 42 that acts as the image viewer and controls the system software such that the system will sense when the most sensitive region of RF coil 16 is approaching the most isocenter 24”) where the software algorithm is acting as the controlling unit (item 30) (see para. [0034] “and a software algorithm as the controlling unit”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a software algorithm capable of detecting the position of the RF coil placed on the region of interest of a patient. This would allow the user to effectively determine whether or not the region of interest is being scanned by the MRI system. 

Regarding claim 3, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose from said computer, operating said MR data acquisition scanner to acquire localizer data of the patient while said patient table, with said patient and said at least one local RF coil thereon, is moved along said z-direction. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0033] “the use of a software algorithm utilized for patient localization and positioning” where “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the MRI system of one embodiment of Steckner to be capable of acquiring successive projections of the patient body. This would allow the user 

Regarding claim 9, Steckner discloses determining said distance between the positions of said at least one local coil (item 28) and said isocenter (item 24) by operating a detector system, selected from the group consisting of a camera system (see para. [0025] “Another foreseen indication method (not shown) includes a system of cameras can be utilized to portray an image of the patient”) and a sensor system (see para. [0029] “Controlling unit 30 may monitor indicator 28 by one of a number of different techniques, a non-limiting list including the use of sliding resistors, cable operated potentiometers, linear arrays of mechanical or electrical switches that identify different positions, or linear arrays of optical sensors.”), in order to detect said position of said at least one local RF coil (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) in another embodiment of FIG. 5 and para. [0033-0036]. However, the embodiment of Steckner does not explicitly disclose the indicator (item 28) being an RF coil. This is disclosed by a separate embodiment of Steckner, corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been 

Regarding claim 10, Steckner discloses a magnetic resonance (MR) imaging apparatus comprising: an MR data acquisition scanner (item 10) comprising a basic field magnet (item 26) having an isocenter (item 24) and further comprising a patient table (item 14), adapted to receive a patient (item 12) thereon, that is movable relative to said MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon.”) where the patient table is movable (see para. [0029] “will advance patient table 14 from its original position toward reference point 24”) also where the reference point (item 24) is considered to be the isocenter (item 24) according to a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. 
Steckner further discloses at least one local radio-frequency (RF) coil (item 16) that is selectively placeable on or adjacent to the patient on a region of interest of the patient (item 18), from which MR data are to be acquired (see para. [0023] “RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned 
Steckner further discloses a computer (item 30) configured to determine a distance between a position of said at least one local RF coil and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) and the indicator (item 28) being an RF coil (item 16) according to another embodiment corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. The separate embodiment of Steckner discloses these items (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”).
Steckner further discloses said computer being configured to automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z- direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction (see para. [0029] “Once controlling unit 30 has received the original communication of the initial position of anatomy of interest 18 through a signal or other indication from indicator 28, it will advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). However, this embodiment does not disclose the reference point being RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been obvious to detect the position of the RF coil instead of the marker. Also, RF coils are known in the art to be indicated in an MRI system. Further, para. [0025] discloses the indicator (item 28) can take many forms “Indicator 28 used to mark anatomy of interest 18 can take on many forms.” It also would have been obvious to consider the reference point (item 24) and the isocenter (item 24) of the device to be equivalent components and simply have interchangeable names. 

Regarding claim 12, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose comprising a detection unit (item 30) that detects the position of said at least one local RF coil. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0033] “It is known in the art that some RF coils have a characteristic response function with maximum sensitivity occurring in the central region of the coil. Knowing the maximum sensitivity occurs at the center of RF coil 16, as shown in FIG. 5, and a software algorithm can run on computer 42 that acts as the image viewer and controls the system software such that the system will sense when the most sensitive region of RF coil 16 is approaching the most sensitive region of the system i.e., isocenter 24”) where the software algorithm is acting as the controlling unit (item 30) from another embodiment (see para. [0034] “and a software algorithm as the controlling unit”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a software algorithm capable of detecting the position of the RF coil placed on the region of interest of a patient. This would allow the user to effectively determine whether or not the region of interest is being scanned by the MRI system. 

Regarding claim 13, Steckner discloses said detection unit is selected from the group consisting of a camera (see para. [0025] “Another foreseen indication method (not shown) includes a system of cameras can be utilized to portray an image of the patient”) and a sensor (see para. [0029] “Controlling unit 30 may monitor indicator 28 by one of a number of different techniques, a non-limiting list including the use of sliding resistors, cable operated potentiometers, linear arrays of mechanical or electrical switches that identify different positions, or linear arrays of optical sensors”). 

Regarding claim 15, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose said software algorithm utilized for patient localization and positioning” where “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the MRI system of one embodiment of Steckner to be capable of acquiring successive projections of the patient body. This would allow the user to obtain projections of the patient body as it is being moved towards the isocenter, resulting in a more detailed overview of the region of interest. 

Regarding claim 17, Steckner discloses a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus comprising an MR data acquisition scanner (item 10) having a basic field magnet (item 26) with an isocenter (item 24), a patient table (item 14), adapted to receive a patient (item 12) thereon that is movable relative to the MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be advance patient table 14 from its original position toward reference point 24”) where the reference point (item 24) is considered to be the isocenter (item 24) according to a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. 
Steckner further discloses at least one local RF coil (item 16) that is selectively placeable on or adjacent to the patient on a region of interest of the patient (item 18), from which MR data are to be acquired (see para. [0023] “RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art.”).
 Steckner further discloses said programming (item 30) instructions causing said computer or computer system to operate the MR imaging apparatus to determine a distance between a position of said at least one local RF coil (item 16) and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) and the indicator (item 28) being an RF coil (item 16) according to another embodiment corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. The separate embodiment of Steckner discloses these items (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”).
Steckner further discloses automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). However, this embodiment does not disclose the reference point being equivalent to the isocenter and the indicator being equivalent to the RF coil. This is disclosed by a separate embodiment corresponding to FIG. 5, FIG 6 and para. [0033-0036] (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been obvious to detect the position of the RF coil instead of the marker. Also, RF coils are known in the art to be indicated in an MRI system. Further, para. [0025] discloses the indicator (item 28) can take many forms “Indicator 28 used to mark anatomy of interest 18 can take on many forms.” It also would have been obvious to consider the reference point (item 24) and the isocenter (item 24) of the device to be equivalent components and simply have interchangeable names. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] as applied to claim 3 above and in further view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 7 and para. [0037-0040].

Regarding claim 7, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose in said computer, reconstructing said localizer data into localizer image data in which at least one landmark is detectable that is associated with at least one of the patient or the at least one local RF coil, and using said landmark to ensure that said region of interest in said isocenter, even when said at least one local RF coil is not positioned exactly on the region of interest. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 7 and para. [0037—0040] (see para. [0037] “quick images of the patient are taken (step 62 of FIG. 7). The software algorithm compares the images with the characteristics of the anatomy of interest (step 64 of FIG. 7). When the characteristics are recognized, the patient will be stopped so that the anatomy of interest is centered at the isocenter of the magnet”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a software algorithm capable of capturing and comparing images of the anatomy of interest and using that information to place the region within the isocenter of the magnet. This would allow for the user to more .  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] as applied to claim 1 above and in further view of Yang (US 20170143203 A1). 

Regarding claim 8, Steckner discloses placing said at least one local RF coil on a region of interest of the patient, however does not explicitly disclose the region of interest consisting of a region of a hip, a region of an arm, a region of a shoulder, and a region of a foot. This is disclosed by Yang (see para. [0002] “Different MRI procedures may employ different coils. In conventional MRI practice, different coils may be used to image the foot, the ankle, the knee, the hip, the hand, the wrist, the elbow, the shoulder, the neck, the chest, the abdomen, the upper leg, the lower leg, the upper arm, the lower arm, fingers, toes, or other body parts.”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to place an RF coil on various different regions of the body. These regions may include any of the hip, arm, shoulder, foot and more. This would allow the user to scan many regions of the body, making the device more useful in observing many regions. 

s 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] as applied to claim 10 above and in further view of Calderon (US 20070191706 A1) in further view of Darrow (US 20130165767 A1). 

Regarding claim 11, Steckner discloses said at least one local RF coil (item 16), however fails to explicitly disclose the RF coil comprises a plug (item 50) and wherein said MR data acquisition scanner comprises a socket (item 502), at a predetermined position in said MR data acquisition scanner, that receives said plug therein. This is disclosed by Calderon (see para. [0047] “The system cable 50 is connectable with an MR system coil interface 502, as shown in FIG. 25. The system cable 50 enables the table 10 to have a "plug and go" MRI-ready connection, as there is only one cable connection, cable 50, that needs to be connected to the MRI system coil”). Calderon fails to explicitly disclose wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket. This is disclosed by Darrow (see para. [0005] A positioning unit coupled to at least one of the coil, the marker and the detector is configured to initiate translation of the subject from the home position into the bore of the magnet automatically”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a cable coupling of the RF coil to the MRI system in order to effectively place the RF coil into the region of the isocenter. This would allow the user to more easily place the patient into the desired position within the MRI scanner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793